Citation Nr: 1744137	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  14-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to March 1973, February 3, 2003 to May 30, 2003, and from October 2006 to April 2009, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

There is not clear and unmistakable evidence that the Veteran's hypertension was not aggravated beyond its natural course during his second and third periods of active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1153, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, service connection will also be presumed for certain chronic diseases, including hypertension, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  A pre-existing disability or disease will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a), (b) (2014).

The record shows that the Veteran was diagnosed with hypertension in 1999.  A December 2015 VA examiner wrote that based on the medication that the Veteran was taking at the time when he began the second period of active service, there was clear evidence that the Veteran had hypertension when he began this period of service.  Treatment records from the second and third periods of active service show that the hypertension increased in severity and that there were corresponding changes in medication to treat this.  

In May 2016 the VA examiner wrote that periods of stress can temporarily elevate blood pressure but are not known to permanently aggravate hypertension.  It is common for hypertension to worsen as one ages.  Since service, the Veteran's blood pressure had been stable and within the normal range.  The adjustments in medication during the latter two periods of service indicate a worsening of the condition.  It would require speculation to state that this resulted from the stress of deployments.  There are many other factors that can adversely affect blood pressure, including diet, weight, and heritable factors.  Therefore, it was the examiner's medical opinion that the Veteran's time on active duty was less likely than not responsible for any permanent worsening or aggravation of the essential hypertension.  It was more likely related to the natural progression of the disease.  The record does not show clear and unmistakable evidence that the Veteran's hypertension was not aggravated beyond its natural course by the second and third periods of active service.  See VAOPGCPREC 3-2003 (2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, service connection for hypertension is warranted.  


ORDER

Service connection for hypertension is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


